Case: 12-12388    Date Filed: 12/12/2012    Page: 1 of 14

                                                               [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-12388
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 2:11-cr-00031-LGW-JEG-1



UNITED STATES OF AMERICA,
                                                       llllllllllllllllllllllllllllllllllllllll
                                                                    Plaintiff-Appellee,

                                     versus

DAMIAN JULIAN,
                                                       llllllllllllllllllllllllllllllllllllllll
                                                                Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (December 12, 2012)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     After pleading guilty, Damian Julian appeals his conviction for traveling in
                 Case: 12-12388       Date Filed: 12/12/2012   Page: 2 of 14

interstate commerce with the intent to promote, manage, establish, or carry on

unlawful activity (a cocaine distribution conspiracy), in violation of 18 U.S.C.

§ 1952(a)(3).1 On appeal, Julian challenges the district court’s denial of his

motion to suppress evidence that $21,015 in cash was found on the front seat of a

vehicle he was driving. After review, we affirm.

                                     I. BACKGROUND

A.    Offense Conduct

      On November 27, 2007, Investigator William Woolard of the Camden

County Sheriff’s Office was patrolling Interstate 95 (“I-95”) in Camden County,

Georgia. Woolard was on patrol as part of a heightened drug interdiction

program, and he knew that I-95 was a known drug corridor. Woolard initiated a

traffic stop of a green Chevrolet Impala that Woolard observed failing to maintain

a single lane. Defendant Julian was driving the Impala and was the sole occupant.

      Woolard approached the vehicle and requested Julian’s driver’s license.

Woolard then learned that the Impala was a rental car, and that Julian was neither

the renter nor an authorized driver. The rental agreement listed Sharon Miller as

the renter. Although it appeared that the rental agreement was expired, Julian told

Woolard that he had just renewed it.


      1
          Julian does not appeal his 60-month sentence.

                                                 2
                Case: 12-12388     Date Filed: 12/12/2012   Page: 3 of 14

         Woolard explained to Julian why he pulled him over, and Julian stated that

his car “was pulling.” Woolard asked Julian if he had been arrested before, and

Julian replied that he had been arrested for smoking marijuana. Julian further

stated, in response to Woolard’s questions, that he was traveling from Florida to a

recording studio in Brunswick, Georgia, and that he was a music producer who

traveled frequently. Julian, however, could not provide the studio’s street address.

Julian did know that it was located “off of Exit 38” and offered to take Woolard

there.

         Following this initial period of conversation, Woolard asked Julian if he

could search the Impala. Julian gave his consent. On appeal, Julian does not

challenge the district court’s findings that he consented to the search of the Impala

and that Woolard had probable cause for the traffic stop—namely, Julian’s failure

to maintain a lane and use a turn signal. Rather, Julian challenges only the denial

of his motion to suppress evidence of the cash found in the Impala.

         During the search, Julian stood behind the Impala with his back to it (i.e., in

front of and facing Woolard’s patrol car), a position that Woolard thought was

unusual, since “[m]ost people when you go inside their vehicle they want to watch

you do it.” In his search of the Impala, Woolard found a cardboard box on the

front passenger seat that contained some loose cash, as well as twenty bundles of


                                            3
                 Case: 12-12388       Date Filed: 12/12/2012         Page: 4 of 14

cash wrapped in rubber bands. Woolard did not find any receipts or other

paperwork related to the money in the Impala. Woolard took the box out of the

Impala, placed it on the hood of his patrol car, and removed the bundles of money.

      Upon discovering the funds, Woolard also detained Julian by handcuffing

him and placing him in the backseat of his patrol car. Woolard then requested

additional police assistance, and other law enforcement officers, as well as a police

dog, came to the site of the traffic stop. Woolard, along with the other law

enforcement officers, conducted a more extensive search of the Impala. No other

suspicious items or contraband were discovered. There is no indication that the

police dog gave a positive alert on either the cash or the Impala.

      After Woolard gave Julian Miranda2 warnings, Woolard asked him how

much money was in the box. Julian responded that the money totaled

approximately $20,000.00, and that he had earned it by producing records. Julian

did not have any receipts or paperwork documenting the source of the cash.

      Woolard later testified that, each time he asked Julian a question, Julian

“would look down and away.” Julian stood with his arms folded the entire time,

which Woolard considered unusual because most drivers typically let their arms

rest at their sides and were generally more relaxed. Woolard also observed that


      2
          Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).

                                                4
              Case: 12-12388     Date Filed: 12/12/2012   Page: 5 of 14

the muscles around Julian’s eyes were twitching. However, Julian’s overall

demeanor was calm, and he cooperated with Woolard during the traffic stop.

      After Woolard completed the search and concluded the traffic stop, he

permitted Julian to leave. Woolard took possession of only the cash, later counted

and determined to be a sum of $21,015. Woolard later testified that he explained

to Julian that the money was not being returned because Woolard had seen no

paperwork substantiating its origin and did not know where it had come from, or

“if [Julian had] robbed a bank.” Woolard also had been unable to verify Julian’s

occupation or source of income, other than by a business card provided by Julian,

as there was nothing else in the car to substantiate Julian’s claim that he was a

music producer. Woolard further testified that he had several times before found

drugs along with large sums of cash that were wrapped in rubber bands in

$1,000-increments, similar to the cash found in the Impala.

      Following the seizure of the cash, law enforcement took that cash to a bank

and had it converted into a cashier’s check. This money was later forfeited

pursuant to administrative proceedings after no one came forward to claim it. The

forfeiture of the money is not challenged in this appeal either. Again, the only

issue is the suppression of the cash in the criminal case against Julian.




                                          5
              Case: 12-12388     Date Filed: 12/12/2012    Page: 6 of 14

B.    Procedural History

      Over three years after the traffic stop, in March 2011 Julian was charged in

a 21-defendant, 4-count indictment that related to a large drug distribution

conspiracy. However, as explained below, the indictment was later dismissed as

to Julian, and he ultimately pled guilty to a 1-count information that contained

only the § 1952(a)(3) charge at issue in this criminal case.

      Prior to pleading guilty to the information, Julian filed a motion to suppress

the cash seized during the traffic stop. Julian asserted that Woolard’s seizure of

the cash from the Impala was not supported by probable cause to believe that the

cash was linked to drugs or other illegal activity.

      Following an evidentiary hearing and supplemental briefing by both parties,

the district court denied Julian’s motion to suppress the cash. Specifically, the

district court identified the following seven factors that, under the totality of the

circumstances, provided probable cause to believe that the cash was connected to

an illegal drug transaction: (1) the substantial value of the cash; (2) the condition

of the funds, which had been “rubber-banded into bundles [and] concealed in a

worn cardboard box”; (3) Julian’s admission to a previous narcotics arrest;

(4) I-95, the road on which Julian was traveling when Woolard initiated the traffic

stop, was a known drug corridor; (5) Julian’s unusual, nervous behavior during the


                                           6
              Case: 12-12388    Date Filed: 12/12/2012    Page: 7 of 14

stop; (6) Julian’s ambiguous travel plans; and (7) the fact that Julian was driving a

rented car, and he was not an authorized user of that car under the rental

agreement.

      Thereafter, the government and Julian entered into a plea agreement. The

government filed an information under a new case number, charging Julian with

one count of traveling in interstate commerce with the intent to promote, manage,

establish, or carry on unlawful activity (a cocaine distribution conspiracy), in

violation of 18 U.S.C. § 1952(a)(3). Julian pleaded guilty, pursuant to the written

plea agreement, and waived his right to an indictment.

      In the plea agreement, Julian reserved his right to appeal the district court’s

denial of his motion to suppress the cash evidence. The initial indictment was

dismissed as to Julian upon the government’s motion. The district court accepted

Julian’s guilty plea, adjudicated Julian guilty of the information’s sole count, and

sentenced him to 60 months’ imprisonment. Thereafter, Julian filed this appeal.

                                 II. DISCUSSION

      On appeal, Julian argues that the district court erred in denying his motion

to suppress evidence of the $21,015.00 seized from his car during the traffic stop.

He asserts that, under the totality of the circumstances, Investigator Woolard did

not have probable cause to seize the funds as drug proceeds, and thus, the cash


                                          7
                Case: 12-12388       Date Filed: 12/12/2012        Page: 8 of 14

evidence should have been suppressed.3

A.     Our Precedent

       A seizure occurs when there is a meaningful interference with a person’s

possessory interest in property. United States v. Virden, 488 F.3d 1317, 1321

(11th Cir. 2007) (holding that the non-consensual seizure of the defendant’s

vehicle was unreasonable absent probable cause because of its scope and

intrusiveness, including because the seizure was accomplished by moving the

vehicle to a new location for the purposes of investigation). A warrantless seizure

of personal property in plain view is permissible under the Fourth Amendment

where officers have probable cause to believe that the property is contraband. See

United States v. Smith, 459 F.3d 1276, 1290 (11th Cir. 2006). Probable cause is a

“reasonable ground for belief of guilt, supported by less than prima facie proof but

more than mere suspicion.” United States v. $242,484.00, 389 F.3d 1149, 1160

(11th Cir. 2004) (en banc) (internal quotation marks omitted) (addressing the civil

forfeiture statute, 21 U.S.C. § 881(a)(6), which uses a probable cause standard

identical to that employed in criminal cases involving seizures).

       In determining whether probable cause existed at the time of a seizure of

       3
         A district court’s ruling on a motion to suppress presents a mixed question of law and
fact, and we review the application of law de novo and the findings of fact for clear error. United
States v. Lindsey, 482 F.3d 1285, 1290 (11th Cir. 2007). In so doing, we view the facts “in the
light most favorable to the prevailing party in [the] district court.” Id.

                                                8
              Case: 12-12388     Date Filed: 12/12/2012   Page: 9 of 14

alleged drug proceeds, we evaluate whether, given a commonsense view of “the

realities of normal life” and the totality of the circumstances, there is “probable

cause to believe that the money is the proceeds of, or is otherwise connected to,

any illegal drug transaction.” Id. Even where the evidence presented by the

government would support an alternative hypothesis for the source of funds, this

does not prevent the evidence from being probative on the issue of probable cause.

Id. Furthermore, we have rejected the argument that probable cause was negated,

as to money seized as drug proceeds, because no drugs were found in the search

that uncovered the money. See United States v. $41,305.00 in Currency &

Traveler’s Checks, 802 F.2d 1339, 1343 (11th Cir. 1986) (noting that “[o]ne may

expect a drug dealer to have drugs or money or both on hand”).

      In $242,484.00, this Court affirmed the district court’s ruling that the

government established probable cause that the cash seized from Deborah

Stanford was drug proceeds. 389 F.3d at 1160, 1168. Stanford was carrying a

large amount of currency, which was rubber-banded into bundles in a backpack, a

method of transportation not used by legitimate businesses. Id. at 1160-62. The

cash was sealed in cellophane and Christmas wrapping paper, a technique used by

couriers to prevent detection by drug-sniffing dogs and to conceal money. Id. at

1162. Stanford was traveling between New York and Miami, a flight corridor


                                           9
             Case: 12-12388     Date Filed: 12/12/2012   Page: 10 of 14

often used by drug organizations, and she purchased her ticket in cash and twice

changed her return date. Id. at 1162-63. Additionally, Stanford was not able to

tell agents who gave her the cash, where she picked it up, or where she stayed in

New York, and she told agents two conflicting stories about why she went to New

York and could produce no supporting documentation for either story or the

money. Id. at 1163-65. A dog trained to detect narcotics alerted on the bag

containing the currency. Id. at 1165-66. Finally, no one ever came forward to

claim the money. Id. at 1167-68.

      In United States v. $121,100.00 in U.S. Currency, 999 F.2d 1503 (11th Cir.

1993), this Court held that the large quantity of cash seized from Frederick Foster,

although insufficient by itself to establish probable cause, was highly probative of

a connection to illegal activity. Id. at 1505-07. Foster, who was intercepted by

law enforcement agents at the airport, paid for his round-trip ticket from Atlanta to

New York with cash under a false first name. Id. at 1505, 1507. Moreover, he

carried more than $100,000.00 for a single-day trip and appeared nervous when

questioned by agents. Id. at 1507. Finally, Foster had a history of narcotics

arrests and convictions, including at least three convictions for controlled

substance offenses. Id. at 1507-08.

      In United States v. Boyce, 351 F.3d 1102 (11th Cir. 2003), the case that


                                         10
             Case: 12-12388      Date Filed: 12/12/2012    Page: 11 of 14

Julian urges controls here, this Court concluded that the arresting officer lacked

reasonable suspicion of criminal activity to detain the defendant motorist beyond

the initial traffic stop. Id. at 1107-08. Although the officer testified that the

defendant was unusually nervous during the stop, a videotape of the stop belied

the officer’s testimony, such that the district court clearly erred in finding that the

defendant was unusually nervous. Id. at 1108-09 (explaining the videotape

contradicted the officer’s assertions that the defendant sweated profusely, was

particularly talkative, and paced). Furthermore, although the officer found the

defendant’s travel plans to visit an ex-girlfriend suspicious, the defendant

explained why he was visiting her and such travel plans did not suggest any

criminal activity. Id. at 1109. We concluded that the only two remaining factors,

that the defendant was traveling through a known drug corridor in a rental car and

that he was planning to return the car two days late, were insufficient under the

totality of the circumstances to show reasonable suspicion to support the

defendant’s detention. Id. at 1109-10.

B.    Facts in Julian’s Case

      Here, under the totality of the circumstances, we conclude that probable

cause existed for the seizure of $21,015 in cash from the car Julian was driving.

Although all seven factors identified by the district court, taken together, support a


                                           11
             Case: 12-12388     Date Filed: 12/12/2012    Page: 12 of 14

finding of probable cause, the most probative of these factors are the condition of

the funds and their substantial value. At the time of the traffic stop, Julian was in

possession of a significant amount of cash, the vast majority of which had been

rubber-banded into 20 separate bundles of $1,000 each and concealed inside of a

cardboard box, and “[a] common sense reality of everyday life is that legitimate

businesses do not transport large quantities of cash rubber-banded into bundles

and stuffed into packages.” $242,484.00, 389 F.3d at 1161. Julian had no

paperwork, bank receipts, or any documentation whatsoever concerning the source

of the funds. Although Julian provided an explanation for the cash’s origin, the

fact that his explanation could support an alternative hypothesis does not prevent

the lack of documentation from being probative on the issue of probable cause.

See id.

      In addition, unlike in Boyce, the video of the traffic stop in the present case

did not belie Woolard’s testimony. Woolard himself testified that although Julian

was calm and cooperative, he exhibited some signs of nervousness, including

looking down and away while speaking, holding and folding his arms across his

chest, and watching his car only minimally during Woolard’s search. Woolard

testified that he had conducted between two and three thousand traffic stops

during his career, and the district court properly gave some weight to Woolard’s


                                          12
               Case: 12-12388       Date Filed: 12/12/2012       Page: 13 of 14

inferences regarding Julian’s behavior. See $242,484.00, 389 F.3d at 1162.

       The other facts found by the district court, though not as probative as the

amount of cash, the condition of the cash, and Julian’s behavior, support the

district court’s finding of probable cause. Julian was traveling down a known

drug corridor in a rental car for which he was neither the renter nor the authorized

driver, and he admitted to a prior drug-related arrest. See id. at 1167; cf.

$121,100.00 in U.S. Currency, 999 F.2d at 1507-08 (noting that the individual

from whom the defendant currency was seized had a history of narcotics arrests

and convictions, but focusing on his convictions for controlled substance

offenses). Finally, Julian could not provide Woolard with the address of his

destination in Brunswick, and while this failure on Julian’s part is distinguishable

from the suspicious travel plans at issue in $242,484.00 and $121,100.00 in U.S.

Currency, the district court nevertheless was permitted, under the totality of the

circumstances, to take this factor into consideration in making its probable cause

determination. See $242,484.00, 389 F.3d at 1160.4

       Accordingly, in light of the foregoing, and after our careful review of the

       4
         We also note that, while Julian contended during the traffic stop that the cash belonged
to him, the fact that no person came forward to claim the funds in the administrative forfeiture
proceedings is another factor, one not considered by the district court, that further supports a
finding of probable cause to believe that the cash was drug proceeds or was otherwise connected
to drug activity. See United States v. $242,484.00, 389 F.3d 1149, 1167-68 (11th Cir. 2004) (en
banc).

                                               13
               Case: 12-12388       Date Filed: 12/12/2012      Page: 14 of 14

record and briefs in this case, we affirm the district court’s denial of Julian’s

motion to suppress the $21,015 cash evidence seized from the car Julian was

driving.5

       AFFIRMED.




       5
         We recognize that the government alternatively argues that even if Woolard erroneously
seized the cash itself, he still would have been able to testify as to: (1) the circumstances
surrounding the traffic stop, including the factors that supported the district court’s probable
cause finding; (2) his discovery of the box; (3) details concerning the nature of its contents,
which he learned during the course of the lawful search prior to the seizure; and (4) Julian’s
admission to him that the box contained about $20,000, even if testimony regarding the exact
sum of money would have been excluded. Based on this argument, the government reasons that
any seizure error was harmless. We need not reach the issue of harmless error, however, because
there was no error in the present case.

                                              14